Judgment of conviction, Supreme Court, Bronx County, after jury trial, of robbery, first and second degrees, rendered November 16, 1977, affirmed. The sentence imposed for the weightier count was a minimum of 6% years and a maximum of 20, the minimum being the most severe possible under the applicable statute, section 70.00 (subd 3, par [b]) of the Penal Law. This was translated, concededly incorrectly, into the commitment as six years and nine months, one month over the allowable term. We leave this clerical error to be corrected by administrative action. Concur—Murphy, P. J., Kupferman, Birns and Markewich, JJ.